DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 04/19/2022. As directed by the amendment: claims 1 and 11 have been amended and claims 19-20 have been cancelled. Thus, claims 1-18 are presently pending in this application with claims 3, 5, 6, 10, and 12 withdrawn.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Applicant argues that as agreed during the interview on 04/18/2022 “claim 1 distinguishes over Orphanos and Arai, alone or in combination, and thus represents allowable subject matter” (remarks pg. 7). The Office respectfully disagrees. As stated in the interview summary mailed, “The Office stated that the proposed amendment to claim 1 appears to overcome the current applied rejection”. However, upon further consideration, a variant interpretation of Orphanos teaches the amended claim language. Specifically, a first implant 108 having a tapered distal end (see annotated fig. 5A below) and an asymmetrical proximal end (see annotated fig. 5A below), wherein the proximal end is asymmetrical about a central axis passing through the distal end and the proximal end (see annotated fig. 5A below), and a protruding edge extends outward from the proximal end (see annotated fig. 5A below). The Office notes that this orientation of Orphanos is reasonable, because the identified distal end is the distal end of the anchor when it is in the delivery device (see fig. 2B-2C of Orphanos). Therefore, the rejection of claim 1 over Orphanos in view of Arai has been maintained.

    PNG
    media_image1.png
    840
    621
    media_image1.png
    Greyscale

Applicant argues that as agreed during the interview on 04/18/2022 “claim 11 distinguishes over Bojarski, Arai, and Santangelo, alone or in combination, and thus represents allowable subject matter” (remarks pg. 7). The Office respectfully disagrees. As stated in the interview summary mailed, “such amendment appears to overcome the current applied rejection”. However, upon further consideration, Bojarski does teach the amended claim language of “a protruding edge extends outward from a proximal end face”. Fig. 40 of Bojarski shows that the proximal end of implant 20 has a rectangular configuration. Fig. 40 further shows that the protruding edge of Bojarski extends from this rectangular configuration where one of the sides of the rectangle is considered a proximal face. Therefore, the rejection of claim 11 over Bojarski in view of Arai and Santangelo has been maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos et al. (US 2011/0022061 A1) in view Arai et al. (US 2013/0237997 A1).
Regarding claim 1, 4, and 8 Orphanos discloses (fig. 1 and 5A) a surgical device, comprising: 
a first implant 108 having a tapered distal end (see annotated fig. 5A below) and an asymmetrical proximal end (see annotated fig. 5A below), wherein the proximal end is asymmetrical about a central axis passing through the distal end and the proximal end (see annotated fig. 5A below), and a protruding edge extends outward from the proximal end (see annotated fig. 5A below);
a second implant 106 (see ¶0043 and fig. 1); and 
a flexible element 110 coupling the first 108 and second 106 implants (see ¶0043 and fig. 1) and passing through the second implant 106 in a single direction (see annotated fig. 1 below), the flexible element 110 forming an adjustable loop closed with a sliding knot 130 (see ¶0045 and fig. 1) with the first implant 108 and second implant 106 arranged within the adjustable loop (see fig. 1), and having first and second free ends extending from the sliding knot 130 arranged immediately adjacent to the second implant 106 (see fig. 1), wherein 
the first free end of the flexible element 110 is configured to be tensioned to decrease a size of the loop (see ¶0045-0046), wherein the sliding knot 130 is configured to directly contact the second implant 106 (see fig. 1) and a gap is formed between the first implant 108 and the second implant 108 when the size of the loop is decreased (see fig. 1); the first implant 108 is substantially rigid (the first implant is not flexible or conformable, therefore it is rigid; see fig. 1-3B).

    PNG
    media_image2.png
    382
    380
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    840
    621
    media_image1.png
    Greyscale

Orphanos is silent regarding the second implant having a changeable configuration; decrease a size of the loop changes the configuration of the second implant; the second implant is substantially non-rigid and conformable; the second implant comprises a member formed along a length of the loop such that a decrease in the size of the loop causes the second implant to reduce a length thereof and increase a diameter thereof.
However Arai, in the same filed of endeavor, teaches (fig. 2a-2b) of a similar device comprising: a first implant 222; a second implant 224 having a changeable configuration (see fig. 2a-2b and ¶0034), wherein a first free end of a flexible element 210 is configured to be tensioned to decrease a size of a loop 215 and thereby change the configuration of the second implant 224 (see fig. 2a-2b and ¶0034); the second implant is substantially non-rigid and conformable (see fig. 2a-2b and ¶0034); the second implant 224 comprises a member 224 formed along a length of the loop such that a decrease in the size of the loop causes the second implant to reduce a length thereof and increase a diameter thereof (see annotated fig. 5f-5g below).

    PNG
    media_image3.png
    441
    876
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Orphanos to have the second implant having a changeable configuration; decrease a size of the loop changes the configuration of the second implant; the second implant is substantially non-rigid and conformable; the second implant comprises a member formed along a length of the loop such that a decrease in the size of the loop causes the second implant to reduce a length thereof and increase a diameter thereof as taught by Arai, for the purpose of being able to have infinite adjustability and/or tightening of suture slack between the anchors, which provides for a higher degree of fixation and being able to conform the implant to the location it is implanted (see Arai ¶0034).
Regarding claim 2, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Orphanos as modified is silent regarding the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element.
Orphanos teaches that knot is a sliding knot but is silent as to the method of forming the knot.  The claimed phrase “the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element” is being treated as a product by process limitation; that is, that the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Orphanos is silent as to the method used to form the sliding knot, it appears that the knot in Orphanos would be the same or similar as that claimed; especially since both applicant’s knot and the Orphanos’s knot is a sliding knot for adjusting a loop.
Regarding claim 7, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Orphanos further discloses (fig. 1) the first 108 and second 106 implants are slidably coupled to the loop (see ¶0044).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orphanos in view of Arai as applied to claim 7 above, and further in view of Stone et al. (US 2008/0065114 A1).
Regarding claim 9, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Orphanos as modified is silent regarding the member is formed from a suture strand wrapped around a portion of the loop.
However Stone, in the same filed of endeavor, teaches of a changeable implant 100 that is a suture strand wrapped around a portion of the loop (see ¶0024).
Therefore, the substitution of one known implant changeable implant (suture strand wrapped around a portion of the loop as taught in Stone) for another (as taught in Orphanos as modified) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Stone teaches that a suture strand wrapped around a portion of the loop is a suitable alternative changeable implant and the substitution of the suture strand wrapped around a portion of the loop as taught in Stone would have yielded predictable results, namely, an implant of Orphanos as modified that would compress when the loop is tensioned. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. (US 2003/0130694 A1), herein after referred to as Bojarski-694, in view of Arai et al. (US 2013/0237997 A1) and Santangelo et al. (US 2014/0243893 A1).
Regarding claims 11, 13, and 14 Bojarski discloses (fig. 1-9, 23-25, and 40) a surgical assembly for attaching tissue to bone, comprising: 
a delivery device 100 having a shaft 110 with a distal tip (see fig. 3 and ¶0082), the shaft 110 having a longitudinal channel 157 extending through a sidewall thereof along at least a portion of a length of the shaft 110 (see fig. 9 and ¶0086); and 
a deployable implant construct, comprising: 
a first implant 20 (see ¶0081) associated with the delivery device 100 (see fig. 9 and ¶0086), the first implant 20 having a tapered distal end (see annotated fig. 2 below) and an asymmetrical proximal end (see annotated fig. 2 below, the protruding edge creates the asymmetry), wherein a protruding edge (see annotated fig. 2 below) extends outward from a proximal end face (face of rectangle, see annotated fig. 40 below);
a second implant 25 (see ¶0081), and 
a flexible element 30 coupling the first 20 and second 25 implants (see fig. 2 and ¶0081) , the flexible element 30 forming an adjustable loop closed with a sliding knot 35 with the first implant 20 and second implant 25 arranged within the adjustable loop (see fig. 2 and ¶0081 and 0083), and the flexible element 30 passing completely through the second implant 25 in a single direction (see annotated fig. 2 below; element 30 passes through the whole thickness of implant 25, therefore it passes completely through implant 25) and having first 115 and second free ends extending from the sliding knot 35 (see fig. 4), 
wherein the first free end 115 of the flexible element 30 is configured to be tensioned to decrease a size of the adjustable loop (see ¶0083), wherein the sliding knot 35 is configured to directly contact the second implant 25 when the size of the loop is decreased (see ¶0083, 0100 and fig. 24);
the first 20 and second 25 implants are removably disposed within the longitudinal channel of the shaft 110 (see fig. 9, and 23-35).

    PNG
    media_image4.png
    482
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    334
    505
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    562
    389
    media_image6.png
    Greyscale

Bojarski (fig. 1-9 and 23-25) is silent regarding the shaft with a tissue penetrating distal tip; the delivery device comprises a needle having the tissue penetrating distal tip and the longitudinal channel.
However Bojarski teaches in a variant embodiment (fig. 58-60) of a similar delivery device 650 having a shaft 715 with a tissue penetrating distal tip 740 (see ¶0130) and a longitudinal channel 735; the delivery device comprises a needle 715 having the tissue penetrating distal tip 740 and the longitudinal channel 735 (see ¶0130 and fig. 58-60).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bojarski (fig. 1-9 and 23-25) to have the shaft be a needle having a tissue penetrating distal tip and the longitudinal channel as taught by Bojarski (fig. 58-60), for the purpose of being able to use the device to treat other injuries that need a needle to be reached (see Bojarski ¶0129).
Bojarski as modified is silent regarding the second implant having a changeable configuration; when the size of the adjustable loop is decreases, the configuration of the second implant is changed; the decrease in the size of the adjustable loop causes the second implant to reduce a length thereof and increase a diameter thereof.
However Arai, in the same filed of endeavor, teaches (fig. 2a-2b) of a similar device comprising: a first implant 222; a second implant 224 having a changeable configuration (see fig. 2a-2b and ¶0034), wherein a first free end of a flexible element 210 is configured to be tensioned to decrease a size of a loop 215 and thereby change the configuration of the second implant 224 (see fig. 2a-2b and ¶0034); the second implant 224 changes the configuration such that at least one dimension of the second implant decreases (see fig. 5f-5g); the at least one dimension comprises a length of the second implant 224 (see annotated fig. 5f-5g).

    PNG
    media_image3.png
    441
    876
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bojarski as modified to have the second implant having a changeable configuration such that when the size of the adjustable loop is decreases, the configuration of the second implant is changed; to have the decrease in the size of the adjustable loop causes the second implant to reduce a length thereof and increase a diameter thereof as taught by Arai, for the purpose of being able to have infinite adjustability and/or tightening of suture slack between the anchors, which provides for a higher degree of fixation and being able to conform the implant to the location it is implanted (see Arai ¶0034).
Bojarski as modified is silent regarding the flexible implant passing completely through the second implant in a single pass.
However Santangelo, in the same field of endeavor, teaches (fig. 4-6) of a first implant 140, a second implant 130, the second implant 130 having a changeable configuration causing folding of the second implant (see fig. 4-5 and ¶0026), wherein a flexible implant 110 passing completely through the second implant in a single pass (the flexible implant is woven through the second implant in a single pass, see ¶0026 and fig. 6).
Therefore, the substitution of one known suture attachment mechanism (weaving in a single pass as taught in Santangelo) for another (passing through with a double pass as taught in Bojarski as modified) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Santangelo teaches that weaving in a single pass is a suitable alternative to passing through with a double pass and the substitution of the weaving in a single pass as taught in Santangelo would have yielded predictable results, namely, the second implant connected to the flexible implant such that the second implant is changeable by folding. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 15-18 are allowed. See reasons for indicating allowable subject matter in final rejection mailed 05/13/2020.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771